AMENDMENT NO. 2 TO
EMPLOYMENT AGREEMENT AND
AMENDMENT NO. 2 TO CHANGE OF CONTROL AGREEMENT

  

         This Amendment No. 2 to Employment Agreement and Amendment No. 2 to
Change of Control Agreement is made as of the 17th day of July, 2001, by and
between Stewart Enterprises, Inc., a Louisiana corporation (the "Company"), and
Randall L. Stricklin (the "Employee").



W I T N E S S E T H:

            WHEREAS, the Company has entered into an Employment Agreement with
the Employee dated as of April 20, 2000, which has been previously amended one
time (as amended, the "Employment Agreement");

            WHEREAS, the Company has entered into a Change of Control Agreement
with the Employee dated as of April 20, 2000, which has been previously amended
one time (as amended, the "Change of Control Agreement"); and

            WHEREAS, the Company and the Employee have agreed, effective April
30, 2001 to a change in the Employee's salary and a change in the bonus for
which the Employee is eligible, as set forth herein.

            NOW, THEREFORE, for and in consideration of the continued employment
of Employee by the Company and the payment of wages, salary and other
compensation to Employee by the Company, the parties hereto agree as follows,
effective April 30, 2001:

            Section 1.   Except as expressly amended herein, all of the terms
and provisions of the Employment Agreement and Change of Control Agreement shall
remain in full force and effect.

            Section 2.  

Article II, Section 1 of the Employment Agreement is hereby amended to read in
its entirety as follows:



>             Salary.   Effective April 30, 2001, a salary ("Base Salary") at
> the rate of $250,000 per fiscal year of the Company ("Fiscal Year"), payable
> to the Employee at such intervals as other salaried employees of the Company
> are paid.

            Section 3.   Article II, Section 2 of the Employment Agreement is
hereby amended to read in its entirety as follows:

> 

            Bonus. (a) For the fiscal year beginning November 1, 2000, the
Employee shall be eligible to receive an annual incentive bonus (the "Bonus") of
up to $225,000. For fiscal years beginning on or after November 1, 2001, the
Employee shall be eligible to receive an annual incentive bonus (the "Bonus") of
up to $250,000 per Fiscal Year. The Bonus will be awarded based upon factors to
be established annually and set forth in an annual supplement to this Agreement.

            (b) The Bonus shall be paid in cash not later than 30 days following
the filing of the Company's annual report on Form 10-K for the fiscal year in
which the Bonus has been earned.

            Section 4.

   Article I, Section 1.1 of the Change of Control Agreement is hereby amended
to read in its entirety as follows:



>             1.1         Employment Agreement. After a Change of Control
> (defined below), this Agreement supersedes the Employment Agreement dated as
> of April 20, 2000 as amended by Amendment No. 1 dated as of October 31, 2000,
> and as amended by Amendment No. 2 dated as of July 17, 2001, between Employee
> and the Company (as amended, the "Employment Agreement") except to the extent
> that certain provisions of the Employment Agreement are expressly incorporated
> by reference herein. After a Change of Control (defined below), the
> definitions in this Agreement supersede definitions in the Employment
> Agreement, but capitalized terms not defined in this Agreement have the
> meanings given to them in the Employment Agreement.

            Section 5.

   Article II, Section 2.2, paragraphs (a) and (b) of the Change of Control
Agreement are hereby amended to read in their entirety as follows:



>             (a)     Salary. A salary ("Base Salary") at the rate of $250,000
> per year, payable to the Employee at such intervals no less frequent than the
> most frequent intervals in effect at any time during the 120-day period
> immediately preceding the Change of Control or, if more favorable to the
> Employee, the intervals in effect at any time after the Change of Control for
> other peer employees of the Company and its affiliated companies.
> 
>             (b)     Bonus. An annual incentive bonus (the "Bonus") of up to
> $225,000, for the fiscal year beginning November 1, 2000, and up to $250,000
> for fiscal years beginning on or after November 1, 2001, to the extent not
> already received, shall be paid in cash (1) no later than November 30 of the
> fiscal year following the fiscal year in which it was earned or (2) if the
> Employee elects to receive the Bonus in the calendar year following the year
> in which it was earned, between January 1 and January 15 of such following
> calender year.
> 
> >  

            IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and signed as of the date indicated above. 

STEWART ENTERPRISES, INC.

By:            /S/ JAMES W. MCFARLAND        
       James W. McFarland
       Compensation Committee Chairman


EMPLOYEE:



            /S/ RANDAL L. STRICKLIN        
      Randall L. Stricklin

 